80 So. 3d 1140 (2012)
MASSEY SERVICES, INC. and Sedgwick Claims Management Services, Appellants,
v.
Jinger KNOX, Appellee.
No. 1D11-6474.
District Court of Appeal of Florida, First District.
March 6, 2012.
Ricki L. Whipple of Zimmerman, Kiser & Sutcliffe, P.A., Orlando, for Appellants.
Bill McCabe, Longwood, for Appellee.
PER CURIAM.
Upon review of Appellant's timely response to this Court's show cause order entered December 19, 2011, the Court dismisses this appeal for lack of jurisdiction. In the order on appeal, the Judge of Compensation Claims (JCC) awarded temporary partial disability benefits but reserved jurisdiction as to the amount of those benefits due. Accordingly, the order is not a final order because it does not dispose of all matters presented to the JCC for adjudication. See, e.g., Emro Mktg. v. Schwier, 670 So. 2d 1141 (Fla. 1st DCA 1996); Bradley v. Hurricane Rest., 652 So. 2d 443 (Fla. 1st DCA 1995). The order is also not an appealable nonfinal order under Florida Rule of Appellate Procedure 9.180(b)(1)(A), (B), or (C).
DISMISSED.
VAN NORTWICK, LEWIS, and SWANSON, JJ., concur.